MEMORANDUM **
Ruben Ramirezr-Gamiz appeals from the 70-month sentence imposed following his guilty-plea conviction for attempted re-en*574try after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ramirez-Gamiz contends that the district court erred at sentencing by: (i) double-counting his criminal history; (ii) failing to consider the mitigating factors he presented; and (iii) failing to explain why those mitigating factors did not warrant a below-Guidelines sentence. We conclude that the district court did not commit procedural error and that Ramirez-Gamiz’s sentence is substantively reasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 598-600, 169 L.Ed.2d 445 (2007); Rita v. United States, — U.S.-, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); see also United States v. Perez-Perez, 512 F.3d 514, 516-17 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.